AmrnN.    TlmLAFl      78711
   aol?N      I..     nILI.
.AT¶-ommlBI         0 -AX.

                                                  April   26,   1973


           Mr. Jerry W. Belcher                                         Opinion   No. H- 33
           Aesistant  Executive Director
           Industrial Accident Board                                    Re:   Whether students
           State Finance Building                                             participating   in the
           Austin, Texas 78711                                                Federal College Work
                                                                              Study Program at a
                                                                              privately-owned     college
                                                                              are employees     under the
                                                                              Workmen’s     Compensation
           Dear        Mr.    Belcher:                                        Act.

                You have aeked our opinion ae to whether or not studenta it privately-
           owned Jarvie Chriotian College of Hawkins, Texas, who participate           in
           the Federal   College Work Study Program ire to be considered         employees
           of the college under ‘the Texas Workmen’s       Compenbation    Acf’ao as to’
           be entitled to its benefits.    You state that the Feder,al program (42 U.S. C.
           Section 2751, et.seq. ) pro&ides funds to thenprivate college to be user%
           in hiring needy students to do part-time     work for’ the college.   The
           student is charged for his tuition, books dtid other expenses &t the’beginning
                                         t
           of the semester    and. every four or five weeks , wages which he has ‘earned
           under the program     are ciodited against thdbe cl&gee.            ”

               As you des~cribe the program.      about 88’per cent of the 450 students
           engaged in the program     atJarvir   work all classroom assistants,           lab ’
           and library assistants,    student  personnel    rrsistantr,     clerical   work,
           artr and crafts assistants    and other’technician      type jobs.     About
                                                                                    “’    20
           per cent work in building maintenance       type jobe.       The  rate  of’piy  is deter-
           mined by the student’6 economic need.         Notie can work more.‘than 15 hours
           a week and the average rate of pay is approximately            $2.00 per ho&.
                                 :
               In June of 1972, thie office issued its opinion M-1142 answering         *
           a similar question with reference      to students enrolled in’Texaa colleges
           and universities.     That opinion cited the fact that state colleges. and >
           universities   are not subject to the general principles    of the Workmen’s
           Compensation      Act  (Art. 8306, et seq.,     Vernon’s  Texas Civil




                                                     p. 137
.     -




    Mr.   Jerry   W. Belcher,     page 2    (H-33)



    Statutes) but are governed,         if at all, by specific     statutes such as Arti-
    cles 8309b, 8309d and 8309f, V. T. C. S. These statutes generally de-
    signate the specific poaitions at the various institutions               which are cov-
    ered.
            In Opinion M-1142 it was stated that the manner of remuneration,
    that is whether by a credit to his accounts or by the direct receipt of
    money, was immaterial.            Citing American        Fire & Casualty Co v. Baker,
    431 S.W.2d 956 (Tex. Civ. App.,          1961 err. ref.,   n. r. e)., it was likewiee
    stated that the fact that the funds used in large part to offset the cost
    of the program were .received from the Federal government would have
    no bearing on the determination            of coverage.
            Section 2 of Article 8306, V. T. C. S., provides             that the Workmen’s
    Compensation       Law shall not apply to actions for injuries sustained by
    domestic     servants,     farm laborers,       ranch laborers,     or employees      of
    a firm having less than three employees;              nor shall it apply to the em-
    ployees of any firm operating a steam, electric,                street or interurban
    railway as a common carrier.
            Who are employees        is determined       by Article    8309, Section I,
    V. T. C. S., which defines “employee”             to include every pereon in the
    service of another under any contract of hire, expressed                   or implied,
    oral or written.       With the abolition of the doctrine of charitable immu-
    nity by the Supreme Court in Howle v. Camp Amon Carter, 470 S.W.2d
629 (Tex. 1971), no reason exists why employees                 of a privately-owned
    charitable,     religious,    educational     or other non-profit      corporation,
    under contracts       of hire, should not be covered either.as            employees     of
    a subscriber      or of a non-subscriber         under the Workmen’s        Cornpensa-
    tion laws.
             The Act specifically      recognizes      in Section 1 (4) of Article 8309,
    that wages may be paid in board, lodgi.ng, laundry and “other advan::
    tsges which can be estimated in money”.                 The fact, therefore,      that
    the st,udents of Jarvis may never actually receive                money as s,alary is
     unimportant.
             Nor would it be important that their employment                is part-time.
     Section 1 of Article 8309 specifies          how “average      weekly wages” shall
     be calculated     and recognizes      that there will be situations under which
     an employee will work part-time             or fewer than 210 days per year.
             The Act also recognizes         in Article 8306, Section 12 (i) that the
     employee may be a minor.
             In view of the foresing,        it is our opinion that, depending upon
     the facts of each instance,        students at Jarvis Christian College par-




                                             p. 138
                   .        -




    Mr.    Jerry       W. Belcher,     page 3    (H-33)



    ticipating in the Federal College Work Study Program   may be employees
    within the coverage   of the Texas Workmen’s Compensation  Act and may
    be entitled to the benefits of that Act.

                                           SUMMARY

                             Students at a privately-owned     institution of higher
                       education working part-time       for an hourly remunera-
                       tion credited to their college expenses will be consi-
                       dered employees     of the institution and covered by the
                       Texas Workmen’s       Compenaation    Act provided,    fact-
                       ually, they are employed under a contract of hire and
                       do not fall within one of the excluded occupations.

                                                       Very truly yours,
                                                   -




                                                u      JOHN L. HILL
                                                       Attorney General    of Texas

    APPR      VED:




/




    DAVID M. KENDALL,                 Chairman
    Opinion Committee




                                                  p. 139